DETAILED ACTION
This office action is in response to the communication dated 14 December 2021 concerning application 16/222,352 filed on 17 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3, and 5-7 are pending and currently under consideration for patentability; claims 2, 4, and 8 previously were cancelled.  

Information Disclosure Statement
The Information Disclosure Statement submitted on 02 December 2021 has been acknowledged and considered by the Examiner. 

Response to Arguments
Applicant’s arguments filed 14 December 2021, referred to herein as “the Arguments,” have been fully considered but they are not persuasive.
Applicant argues that “the Office Action asserts that combining Crisp with Broer does not change the principle of operation of Crisp (Office Action at pp. 3-4).  In doing so, the Office Action asserts that the principle of operation of Crisp is maintaining "anode and cathode elements both in contact with the wound" (Office Action at p. 4)” (pp. 2-3 of the Arguments).  
As a preliminary matter, the Examiner respectfully submits that Applicant’s previous argument was that Broer’s electrode arrangement results in only one type of electrode being in contact with the wound (please see Applicant’s Arguments/Remarks dated 02 September 2021, pp. 5-6).  To this end, the examiner respectfully disagreed and described how an obvious combination of the references would result in having more than one electrode type being in contact with the wound.  Applicant’s previous arguments were not directed to the principle of operation of Crisp’s device, nor were the Examiner’s responses directed to the principle of operation of Crisp’s device. 
Additionally, the Examiner is not proposing any modifications to the principle of operation Crisp’s device.  Configuring the anodes such that they are in the center of the wound and the cathodes such that they surround the anodes would still allow currents to be formed in order to provide electrically stimulated wound healing. There is no discernible reason why Crisp’s device would not be able to function as intended.  The Examiner simply arguing that Crisp’s device, which shows a seemingly alternating 
Applicant further argues that “the anode and cathode elements in Crisp are inherently polarized as anode or cathode elements without the need for external power sources,” whereas “Broer describes a bandage that includes an electrode array in which the polarity of each electrode in the array is determined by an external generator” (p. 3 of the Arguments).  Applicant concludes that “combining Crisp with Broer does indeed alter the principle of operation of Crisp from one in which the anode and cathode elements are released into a wound to form galvanic currents through interaction with the wound fluids to one in which relies on external biasing of neutral electrodes that are not released into the wound in order to impart a current through the wound” (p. 3 of the Arguments).  The Examiner respectfully submits that the proposed modification is simply in the arrangement of anode and cathode elements, not in the method of how they are charged or whether they are released into the wound.  The source of the polarization, or how the anode and cathode elements become polarized, is not nearly as consequential to the Examiner’s modifications as much is the fact that the elements are polarized while in contact with the wound.  That is the necessary step, not the method in which they became polarized in the first place.  Again, the Examiner respectfully submits that he is not proposing any modifications to the method of polarization or the method of operation of the inner and cathode elements.  The Examiner is merely 
Applicant’s Terminal Disclaimer dated 14 December 2021 has been approved.  Therefore, the rejections of claims 1, 3, and 5-7 on the grounds of non-statutory double patenting have been removed in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp (US 2006/0015053 A1) in view of Broer et al. (WO 2009/144615 A1).
Regarding claim 1, Crisp describes a pad 2 for electrically stimulated wound healing ([0014]), comprising: 
a pad 2 configured to be placed on a wound ([0035]) 
a plurality of anode elements 20 disposed on the pad to contact the wound (figure 1; [0046] - [0047]), the plurality of anode elements including first metallic ions ([0046] - [0047], silver metal particles, for example)
a plurality of cathode elements 30
wherein at least some of the plurality of anode elements and at least some of the plurality of cathode elements are in contact with the wound such that the first metallic ions of anode elements and the second metallic ions of cathode elements in contact with the wound interact with an exudate from the wound to cause a flow of electrical current in an intended direction through the wound ([0046] - [0047])
Regarding claim 1, Crisp describes wherein the anode elements and cathode elements may alternate in order to effectively transmit current ([0038]), but Crisp does not explicitly disclose wherein the plurality of anode elements are grouped at a center of the pad and the plurality of cathode elements are disposed in a ring to surround the plurality of anode elements without contacting any of the anode elements.  However, Broer also describes a pad for electrically stimulated wound healing (Abstract), including wherein a plurality of anode elements are grouped at the center of a pad and a plurality of cathode elements are disposed in a ring to surround the plurality of anode elements without contacting any of the anode elements (pp. 5:3-24, 11:14-24, 12:3-8).  As Broer is also directed towards electrically stimulated wound healing and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to employ an electrode configuration similar to that described by Broer when using the pad as described by Crisp, as doing so advantageously allows the resulting pad to better control the flow of current through the wound site and allows for a more directed wound healing.  
Additionally, the Examiner respectfully submits that, as Crisp describes the advantageous properties of dispersing anode and cathode elements in an alternating 
Regarding claim 3, Crisp further describes wherein the first metallic ions of the plurality of anode elements and the second metallic ions of the plurality of cathode elements each comprise metallic salts ([0015], [0039] - [0040]).
Regarding claim 5, although Broer further describes the use of ointments as part of the wound healing matrix (figures 6-8; pp. 15:6-20, 16:30-17:14), Broer describes that the ointment is situated between the electrode array and the wound.  As such, Broer does not explicitly disclose wherein at least one of the plurality of anode elements and the plurality of cathode elements are formed by an ointment.  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to form the anode and/or cathode elements themselves by an ointment, as doing so advantageously allows the resulting stimulation 
Regarding claim 6, Crisp further describes the use of zinc oxide ([0040]).
Regarding claim 7, Broer further describes the use of silver sulfadiazine cream (p. 9:8-13). 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792